SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-DOBSON COMMUNICATIONS CORP. GAMCO ASSET MANAGEMENT INC. 10/05/07167,10012.8100 10/05/07600-12.8200 10/05/071,60012.8400 10/05/0788,00012.8182 10/05/07417,60012.8100 10/04/0782,40012.8100 10/04/0710,00012.8000 10/04/0732,90012.8100 8/17/071,500-12.4170 8/17/071,50012.4053 GABELLI SECURITIES, INC. GABELLI ASSOCIATES LTD 10/05/073,00012.7896 GABELLI ASSOCIATES FUND II 10/05/071,50012.7896 GABELLI ASSOCIATES FUND 10/05/0715,50012.7896 GABELLI FUNDS, LLC. GABELLI SMALL CAP GROWTH FUND 10/05/07200,00012.8100 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
